IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                    October 16, 2002 Session

                  GINNIE LEACH, ET AL. v. TIM TAYLOR, ET AL.

                  A Direct Appeal from the Circuit Court for Gibson County
                     No. 7852   The Honorable Clayburn Peeples, Judge



                   No. W2002-01091-COA-R3-CV - Filed December 30, 2002


Holly Kirby Lillard, J., dissenting separately.

        The majority in this case concludes that there are no allegations in the complaint from which
it can be inferred that the Defendants knew the statements regarding the condition of the Decedent’s
body were false. I respectfully dissent.

        At the time the statements in question were made, the Defendants had embalmed the body
in preparation for burial, and thus had personal knowledge of its condition. Even if it is assumed that
some of the statements made were the result of misunderstanding or lack of knowledge of the
process of harvesting organs for transplant, the allegations included some statements about which
there could be no misunderstanding. For example, the Defendants allegedly told Plaintiffs that the
medical personnel who harvested the organs “even took his private parts.” If this statement was
false, the Defendants, having embalmed the body, had to know it. Regardless of the ultimate
explanation for the statements, I believe that the Plaintiffs are entitled to proceed, and that dismissal
based on the pleadings alone is erroneous. Therefore, I would reverse the decision of the trial court.




                                        HOLLY KIRBY LILLARD, J.